DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/831,523, filed 12/5/17. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
	Note: The application number in the originally filed ADS is incorrect and must be amended accordingly (MPEP 601.05 (a) (III)). 
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
 Note: The parent application number in the originally filed specification paragraph [0001] is incorrect and must be amended accordingly.
Claim Objections
Claims 5-14 are objected to because of the following informalities:  
In line one, the claims recite “as defined in any one of the claims”.
Claims 7-8 are objected to because of the following informalities:  
In lines 2-3, the claim recites “said tapered covered” and should be rewritten to “said tapered region is covered”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullum (US 4,194,031).
Claim 1: Cullum provides a restored work string tubing (Abstract, Col. 4 lines 6-65) comprising a body (Fig. 1), a box (10) located at one end of the body and a threaded pin member (11/15) located at the other end of the body, said box having a base body with a base outer surface and a first layer of hardfacing metal (31, Fig. 3) positioned on at least a portion of said base outer surface, said base body having a base body front end, a base body back end, a cavity and threading located in said cavity (Fig. 1), said first layer of hardfacing metal having a first hardfacing outer surface, said base outer surface having a diameter that is less than an OEM diameter of said box (Fig. 2) an outer diameter of said hard facing outer surface box is 90%-200% said OEM diameter of said box (Fig. 3; Col. 4 lines 6-65),  said first layer of hardfacing metal applied to said base outer surface at a starting point that is spaced from said base body back end (Fig. 3).
The remaining limitations recited in claim 1 have been treated as merely the process for making the product claimed.  The product of Cullum provides the structure required by the claim and therefore meets the limitations of the claims. MPEP 2113(1)
Claim 2: Cullum provides a front end portion of said box is removed prior to said first layer of hardfacing being applied to said base outer surface (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullum (US 4,194,031) in view of Reynolds, Jr et al. (US 5,201,455).
Claims 3-4:  Cullum provides a work string tubing that is restored and includes: cutting off or otherwise removing a front end portion of said box, (Col. 4 lines 6-34); applying one or more layers of said hardfacing metal to said outer surface of said box (Fig. 5, Col. 4 lines 35-65), further processing said box, or combinations thereof by grinding, polishing, deburring, heat treating, or combinations thereof after said step of applying (Figs. 6-7; Col. 5 lines 41-57); but fails to disclose repairing damage to threads in a cavity of said box, or rethreading new threads in said cavity of said box, after said step of applying.
However, Reynolds, Jr et al. teaches removing failed material from a female threaded area, applying new material and then cutting new threads (Col. 3 lines 6-38). 
Therefore, it would have been obvious to modify the restored work string tubing provided by Cullum to include the rethreading/repairing of a workpiece as taught by Reynolds, Jr et al. in order to prolong the life of a worn string tubing.
Claim 5-6: Cullum provides said first layer of hardfacing metal is applied to at least a portion of said base outer surface of said box (Figs. 5-7), but fails to explicitly disclose the first layer of hardfacing metal covering 55-100% of said base outer surface of said box.
However, Cullum discloses the claimed invention except for the first layer of hardfacing metal covering 55-100% of said base outer surface of said box. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first layer of hardfacing metal covering 55-100% of said base outer surface of said box, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, if the box of the worn work string tubing was damaged one of ordinary skill in the art would apply more hardfacing material along the box in order to bring the work string tubing back into service.
Claims 7-8: Cullum provides a back portion of said box includes a tapered region (Fig. 34,35),but fails to explicitly disclose less than 30% of an outer surface of said tapered region is covered by said first layer of hardfacing metal.
However, Cullum discloses the claimed invention except for less than 30% of an outer surface of said tapered region is covered by said first layer of hardfacing metal.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to cover less than 30% of an outer surface of said tapered region by said first layer of hardfacing metal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, if the box of the worn work string tubing tapered region was slightly damaged one of ordinary skill in the art would only apply hardfacing material along the damaged region in order to bring the work string tubing back into service.
Claims 9-10: Cullum provides a second layer of hardfacing metal is applied to at least a portion of said first hardfacing outer surface, said second layer of hardfacing metal having an outer diameter that is 101-200% of said OEM diameter of said box (Col. 5 lines 33-40).
Claims 13-14: Cullum provides said first layer of hardfacing metal forms a bond with said base outer surface in a heat affect zone, said heat affect zone having a hardness that is less than a hardness of said first layer of hardfacing metal, a minimum hardness of said heat affect zone is less than or equal to a hardness of said OEM base outer surface (Col. 5 lines 25-32).
Claims 11-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullum (US 4,194,031) in view of Reynolds, Jr et al. (US 5,201,455) and Ballew et al. (US 2010/0101780).
Claims 11-12 and 15: Cullum as modified by Reynolds, Jr et al. fail to explicitly disclose  said first layer of said hardfacing metal has a composition of I) about 0.5-2.5 wt.% carbon, about 0.0 1-2 wt.% manganese, about 0.0 1-2 wt.% silicon, about 4-11 wt.% chromium, about 3-9 wt% niobium, and at least about 70 wt.% iron; II) about 0.01-0.25 wt.% carbon, about 0.5-2.5 wt.% manganese, about 0.01-2 wt.% silicon, about 1-3.5 wt.% chromium, about 0.01-2 wt% molybdenum, and at least about 85 wt.% iron; or III) about 0.01-1.2 wt.% carbon, about 0.01-1.5 wt.% manganese, about 0.0 1-1.5 wt.% silicon, about 1.5-4 wt.% chromium, about 0.01-3 wt% molybdenum, and at least about 85 wt.% iron.
	However, Ballew et al. teaches using a hard facing metal with a composition of 0.7%-2% carbon, 0.2%-0.5% Manganese, 0.5%-1.1% silicon, 2%-8% Chromium, 2%-8% Niobium, and 2%-5% tungsten by mass with the balance being comprised of Iron (Paragraph [0010]).
	Therefore, it would have been obvious to substitute the hard facing metal as taught by Ballew et al. for the hard facing metal provided by Cullum because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Further, Cullum discloses the claimed invention except for the hardfacing metal has a composition of I) about 0.5-2.5 wt.% carbon, about 0.0 1-2 wt.% manganese, about 0.0 1-2 wt.% silicon, about 4-11 wt.% chromium, about 3-9 wt% niobium, and at least about 70 wt.% iron; II) about 0.01-0.25 wt.% carbon, about 0.5-2.5 wt.% manganese, about 0.01-2 wt.% silicon, about 1-3.5 wt.% chromium, about 0.01-2 wt% molybdenum, and at least about 85 wt.% iron; or III) about 0.01-1.2 wt.% carbon, about 0.01-1.5 wt.% manganese, about 0.0 1-1.5 wt.% silicon, about 1.5-4 wt.% chromium, about 0.01-3 wt% molybdenum, and at least about 85 wt.% iron. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hardfacing metal have a composition of I) about 0.5-2.5 wt.% carbon, about 0.0 1-2 wt.% manganese, about 0.0 1-2 wt.% silicon, about 4-11 wt.% chromium, about 3-9 wt% niobium, and at least about 70 wt.% iron; II) about 0.01-0.25 wt.% carbon, about 0.5-2.5 wt.% manganese, about 0.01-2 wt.% silicon, about 1-3.5 wt.% chromium, about 0.01-2 wt% molybdenum, and at least about 85 wt.% iron; or III) about 0.01-1.2 wt.% carbon, about 0.01-1.5 wt.% manganese, about 0.0 1-1.5 wt.% silicon, about 1.5-4 wt.% chromium, about 0.01-3 wt% molybdenum, and at least about 85 wt.% iron, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 16: Cullum as modified by Reynolds, Jr et al. fail to explicitly disclose said first layer of said hardfacing metal has a composition of said hardfacing metal comprising A) about 1-2 wt.% carbon, about 0.5-1.5 wt.% manganese, about 0.5-1.5 wt.% silicon, about 6-10 wt.% chromium, about 4-8 wt.% niobium and about 75-88 wt.% iron; B) about 0.08-0.14 wt.% carbon, about 1-2 wt.% manganese, about 0.2-1 wt.% silicon, about 1.5-3 wt.% chromium, about 0.6-1.4 wt.% molybdenum, and about 91-96.62 wt.% iron; or C) about 0.04-0.2 wt.% carbon, about 0.4-1 wt.% manganese, about 0.2-0.7 wt.% silicon, about 1.8-3 wt.% chromium, about 0.4-1.8 wt.% molybdenum, and about 90-97.16 wt.% iron.
However, Ballew et al. teaches using a hard facing metal with a composition of 0.7%-2% carbon, 0.2%-0.5% Manganese, 0.5%-1.1% silicon, 2%-8% Chromium, 2%-8% Niobium, and 2%-5% tungsten by mass with the balance being comprised of Iron (Paragraph [0010]).
	Therefore, it would have been obvious to substitute the hard facing metal as taught by Ballew et al. for the hard facing metal provided by Cullum because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Allowable Subject Matter
Claims 23-31 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	1/7/22

/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726